EXHIBIT 99.1 NEWS RELEASE COMPUWARE CORPORATION Corporate Headquarters One Campus Martius · Detroit, Michigan 48226 (313) 227-7300 For Immediate Release May 22, 2012 Compuware Total Revenue Jumps Nearly 9 Percent Year-over-year to $1.01B as All Business Units Grow Revenue · Compuware APM total revenues increase 21 percent year-over-year in Q4 to $80.0 million; up 17 percent from full-year FY ‘11 total revenues to $270.4M · Compuware Covisint boosts revenues 34 percent year-over-year to $73.7M · Compuware Changepoint total revenues increase 21 percent year-over-year to $47.9M · Compuware Earns 40 Cents Per Share in FY ’12, 12 Cents Per Share in Q4 DETROITMay 22, 2012Compuware Corporation (NASDAQ: CPWR), the technology performance company, today announced financial results for its fourth quarter and fiscal year ended March 31, 2012. “Compuware has aligned itself for growth, as every one of our business units produced year-over-year revenue expansion in FY ’12,” said Compuware CEO Bob Paul. “With nearly 40 percent of revenues now generated by our high-growth solutions – APM, Changepoint and Covisint – the company is positioned to deliver meaningful increases in revenue and earnings.” Fiscal Year 2012 Results During the fiscal year ended March 31, 2012: · software license fees were $220.9 million, up 13 percent from FY ‘11 · maintenance fees were $427.5 million, up 2 percent from FY ‘11 · subscription fees were $78.4 million, up 16 percent from FY ‘11 · professional services revenues were $209.2 million, up 9 percent from FY ‘11 · application services fees were $73.7 million, up 34 percent from FY ‘11 During FY ’12, total revenues were $1.01 billion, up 9 percent from last year. Net income was $88.4 million, compared to $107.4 million in the previous year. Earnings per share were 40 cents, compared to 48 cents in FY ’11, based on 222.4 million and 226.1 million shares outstanding, respectively, as the company absorbed the financial impact of the dynaTrace acquisition and also made a number of targeted investments in its growth businesses. Fourth Quarter Fiscal Year 2012 Results During the company’s fourth quarter: · software license fees were $67.9 million, up 22 percent from Q4 last year · maintenance fees were $104.6 million, compared to $105.1 million in Q4 last year · subscription fees were $20.3 million, up 7 percent from Q4 last year · professional services revenues were $51.8 million, compared to $52.6 million in Q4 last year · application services fees were $21.4 million, up 24 percent from Q4 last year Page 2 Compuware Total Revenue Jumps Nearly 9 Percent Year-over-year to $1.01B as All Business Units Grow Revenue May 22, 2012 Total revenues were $266.0 million, up 7 percent from Q4 last year. Net income was $27.1 million compared to $34.8 million in Q4 last year. Earnings per share were 12 cents, compared to 16 cents in Q4 last year. Fiscal 2013 Expectations For fiscal 2013, Compuware expects total revenues of $1.07 to $1.08 billion and earnings of 45 to 49 cents per share. This represents growth of approximately 7 percent in revenue and 18 percent in earnings per share. The company expects cash flow from operations consistent with this year’s. Fourth Quarter Fiscal Year 2012 Highlights During the fourth quarter, Compuware: · Announced that BT Global Services joined the CloudSleuth partner community; and that Savvis, a CenturyLink company and a global leader in cloud infrastructure and hosted IT solutions for enterprises, expanded its application performance management (APM) partnership with Compuware. · Released Compuware dynaTrace 4.1, the industry's first application performance management solution to provide full support for IBM WebSphere Message Broker · Announced it received top scores for its Application Performance Management offering from Forrester Research, Inc.; was awarded the 2011Frost & Sullivan Global Company of the Year Award in the cloud-based application monitoring market; and was named a "Value Leader" for its Application Performance Management offering by Enterprise Management Associates (EMA), Inc. · Announced that a number of valued customers selected and deployed Compuware APM, including CHRISTUS Health,Woongjin Holdings and Shanghai OnStar. · Stated that Trenton Health Team (THT) selected Covisint as its Health Information Exchange. · Set a new industry standard for resource management capabilities with the latest release of Compuware Changepoint. · Announced that Grupo PC Sistemas chose Compuware Changepoint professional services automation solution to manage the company's growing services arm. · Enhanced several of its products to help its customers overcome the business risks of the "New Normal of Mainframe" by increasing developer productivity and improving application performance management. Compuware Corporation Compuware Corporation, the technology performance company, provides software, experts and best practices to ensure technology works well and delivers value. Compuware solutions make the world’s most important technologies perform at their best for leading organizations worldwide, including 46 of the top 50 Fortune 500 companies and 12 of the top 20 most visited U.S. web sites. Learn more at: http://www.compuware.com. ### Page 3 Compuware Total Revenue Jumps Nearly 9 Percent Year-over-year to $1.01B as All Business Units Grow Revenue May 22, 2012 Conference Call Information Compuware will today hold a conference call to discuss these results at 5 p.m. Eastern time (21:00 GMT). To join the conference call, interested parties in the United States should call 800-230-1059. For international access, the conference call number is +1-612-332-0337. No password is required. A conference call replay will also be available. The United States replay number will be 800-475-6701, and the international replay number will be +1-320-365-3844. The replay passcode will be 241515. Additionally, investors can listen to the conference call via webcast by visiting the Compuware Corporation Investor Relations web site at http://www.compuware.com. Press Contact Lisa Elkin, Senior Vice President, Marketing, Communications and Investor Relations, +1-313-227-7345 Certain statements in this release that are not historical facts, including those regarding the Company’s future plans, objectives and expected performance, are “forward-looking statements” within the meaning of the federal securities laws. These forward-looking statements represent our outlook only as of the date of this release. While we believe any forward-looking statements we have made are reasonable, actual results could differ materially since the statements are based on our current expectations and are subject to risks and uncertainties. These risks and uncertainties are discussed in the Company’s reports filed with the Securities and Exchange Commission. Readers are cautioned to consider these factors when relying on such forward-looking information. The Company does not undertake, and expressly disclaims any obligation, to update or alter its forward-looking statements whether as a result of new information, future events or otherwise, except as required by applicable law. Page 4 Compuware Total Revenue Jumps Nearly 9 Percent Year-over-year to $1.01B as All Business Units Grow Revenue May 22, 2012 COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) AS OF MARCH 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Deferred tax asset, net Income taxes refundable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET ACCOUNTS RECEIVABLE DEFERRED TAX ASSET, NET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable Deferred revenue Total current liabilities LONG TERM DEBT - DEFERRED REVENUE ACCRUED EXPENSES DEFERRED TAX LIABILITY, NET Total liabilities SHAREHOLDERS' EQUITY: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ Page 5 Compuware Total Revenue Jumps Nearly 9 Percent Year-over-year to $1.01B as All Business Units Grow Revenue May 22, 2012 COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, REVENUES: Software license fees $ Maintenance fees Subscription fees Professional services fees Application services fees Total revenues OPERATING EXPENSES: Cost of software license fees Cost of maintenance fees Cost of subscription fees Cost of professional services Cost of application services Technology development and support Sales and marketing Administrative and general Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ DILUTED EPS COMPUTATION Numerator:Net income $ Denominator: Weighted-average common shares outstanding Dilutive effect of stock options Total shares Diluted EPS $ Page 6 Compuware Total Revenue Jumps Nearly 9 Percent Year-over-year to $1.01B as All Business Units Grow Revenue May 22, 2012 COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) TWELVE MONTHS ENDED MARCH 31, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization Stock award compensation Deferred income taxes Other Net change in assets and liabilities, net of effects from currency fluctuations and acquisitions: Accounts receivable Prepaid expenses and other current assets ) Other assets ) Accounts payable and accrued expenses ) Deferred revenue ) ) Income taxes ) ) Net cash provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES: Purchase of: Business, net of cash acquired ) ) Property and equipment ) ) Capitalized software ) ) Other ) - Net cash used in investing activities ) ) CASH FLOWS PROVIDED BY (USED IN) FINANCING ACTIVITIES: Proceeds from borrowings - Payments on borrowings ) - Net proceeds from exercise of stock awards including excess tax benefits Employee contribution to common stock purchase plans Repurchase of common stock ) ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Page 7 Compuware Total Revenue Jumps Nearly 9 Percent Year-over-year to $1.01B as All Business Units Grow Revenue May 22, 2012 COMPUWARE CORPORATION AND SUBSIDIARIES OPERATIONAL HIGHLIGHTS (Dollar Amounts In Thousands) QUARTER QUARTER ENDED ENDED MAR 31, YR - YR DEC 31, QTR - QTR % Chg % Chg Total Product Software Revenue by Geography North America $ $ % $ % International % % Deferred License Fees Current $ $ %) $ %) Long-term %) %) Deferred Maintenance Current $ $ %) $ % Long-Term %) % Deferred Subscription Current $ $ % $ % Long-Term %) % Deferred Professional Services $ $ % $ % Deferred Application Services $ $ % $ % Other: Total Company Headcount % %) Total DSO (Billed) Total DSO Stock-based compensation Expense Cost of license fees $
